 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 (vitamedmd) [vitamedmd.jpg]
A Division of TherapeuticsMD
   951 Broken Sound Parkway NW, Suite 320 | Boca Ratom, FL 33487  

 
 
TherapeuticsMD, Inc. 10-Q [therap_10q-093011.htm]
Exhibit 10.13


vitaMedMD Software License Agreement


PLEASE READ THIS DOCUMENT CAREFULLY AS VITAMED IS WILLING TO LICENSE THIS
SOFTWARE TO LICENSEE ONLY ON THE CONDITION THAT LICENSEE ACCEPT ALL OF THE TERMS
CONTAINED IN THIS LICENSE AGREEMENT.


This Software License Agreement (the "Agreement") is entered this 3rd day of
November, 2011 (the "Effective Date") by and between vitaMedMD, LLC, a Delaware
limited liability company ("VitaMed"), a division of TherapeuticsMD, Inc., a
Nevada corporation,  with offices located at 951 Broken Sound Parkway NW, Suite
320, Boca Raton, FL 33487 ("VitaMedMD") and Pernix Therapeutics, LLC, a
Louisiana limited liability company, with offices located at 10003 Woodloch
Forest, Suite 950, The Woodlands, TX  77380 ("Licensee").


1.          License Grant and Price.  Subject to the terms and conditions of
this Agreement, VitaMed grants to Licensee a license to use the software program
further identified on Exhibit A hereto (the "Software") in the territory and the
medical field set forth on Exhibit A for 5 years.  No other rights are
granted.  The fees for the use of the Software are also set forth and detailed
on Exhibit A.


2.          Restrictions. The Software contains copyrighted material, trade
secrets, and other proprietary materials of VitaMed.  Licensee agree that in
order to protect those proprietary materials, except as expressly permitted by
applicable law, neither Licensee nor a third party acting on Licensees behalf
will:  (a) decompile,  disassemble or reverse engineer the Software; (b) modify
or create derivative works of the Software; (c)  use the Software in any manner
to provide service bureau, commercial time-sharing or other computer services to
third parties; (d) transmit the Software or provide its functionality, in whole
or in part, over the Internet or other network (except as expressly permitted in
Exhibit A); or (e) sell, distribute, rent, lease, sublicense or otherwise
transfer the Software to a third party.


3.          Ownership.  The Software is licensed, not sold, to Licensee for use
only under the terms and conditions of this Agreement, and VitaMed reserves all
rights not expressly granted to Licensee in this Agreement.  VitaMed and/or its
licensors retain title to the Software, and all intellectual property rights
therein.


4.          Termination. This Agreement is effective until terminated. Upon any
violation of any of the provisions of this Agreement, rights to use the Software
shall automatically terminate and the Software must be returned to VitaMed or
all copies of the Software destroyed. Licensee may also terminate this Agreement
at any time by destroying all copies of the Software in Licensees possession or
control.  The provisions of paragraphs 2, 3, 4, 7, 8, 10, 11, 12 and 13 will
survive any termination of this Agreement.


5.          Limited Product Warranty.  VitaMed warrants to Licensee that the
Software will substantially conform to any documentation provided with this
Agreement.  VitaMed's limited warranty is nontransferable and is limited to the
Licensee.


6.          Remedies.  VitaMed's entire liability and Licensees exclusive remedy
for any breach of warranty shall be, at VitaMed's option, to: (a) repair or
replace the Software, or (b) refund the price paid by Licensee for the
Software.  These remedies are void if failure of the Software has resulted from
accident, abuse, or misapplication.
 
 
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 (vitamedmd) [vitamedmd.jpg]
A Division of TherapeuticsMD
   951 Broken Sound Parkway NW, Suite 320 | Boca Ratom, FL 33487  

 
7.          DISCLAIMER OF WARRANTY. THE WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT REPLACE ALL OTHER WARRANTIES. VITAMED EXPRESSLY DISCLAIMS ALL OTHER
WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT OF
THIRD-PARTY RIGHTS WITH RESPECT TO THE SOFTWARE OR MEDIA, AND ANY WARRANTIES OF
NON-INTERFERENCE OR ACCURACY OF INFORMATIONAL CONTENT.  NO VITAMED DEALER,
AGENT, OR EMPLOYEE IS AUTHORIZED TO MAKE ANY MODIFICATION, EXTENSION, OR
ADDITION TO THIS WARRANTY.  Some jurisdictions do not allow limitations on how
long an implied warranty lasts, so some of the above limitations may not apply
to Licensee.


8.          UNDER NO CIRCUMSTANCES SHALL A PARTY BE LIABLE FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, STATUTORY, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES,
OF ANY KIND WHATSOEVER, OR FOR ANY LOST PROFITS, BUSINESS OR REVENUE, LOSS OF
USE OR GOODWILL, OR OTHER LOST ECONOMIC ADVANTAGE, ARISING OUT OF OR RELATED TO
THE AGREEMENT OR THE BREACH HEREOF, WHETHER SUCH CLAIMS ARE BASED ON BREACH OF
CONTRACT, STRICT LIABILITY, TORT, ANY FEDERAL OR STATE STATUTORY CLAIM, OR ANY
OTHER LEGAL THEORY, EVEN IF A PARTY KNEW, SHOULD HAVE KNOWN, OR HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.  THE FOREGOING LIMITATION SHALL SURVIVE AND
APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED IN THE AGREEMENT IS DETERMINED TO
HAVE FAILED OF ITS ESSENTIAL PURPOSE. IN NO CASE SHALL VITAMED'S TOTAL LIABILITY
EXCEED THE ACTUAL MONEY PAID FOR THE SOFTWARE.  Some jurisdictions do not allow
the exclusion or limitation of incidental or consequential damages, so some of
the above limitations or exclusions may not apply.


9.          Export Law Assurances.  Licensee agrees and certifies that neither
the Software nor any other technical data received from VitaMed will be exported
outside the United States except as authorized and as permitted by the laws and
regulations of the United States.


10.          Indemnification.  Except to the extent VitaMed has acted at
Licensee’s direction or in accordance with Licensee’s specifications, VitaMed
will indemnify, defend and hold harmless Licensee from all costs and expenses
(including reasonable attorneys’ fees and court costs) arising from actual or
alleged: (a) Acts or omissions constituting gross negligence or willful
misconduct, committed by VitaMed; (b) Failure by VitaMed to comply with
applicable governmental laws and regulations. Licensee will indemnify, defend
and hold harmless VitaMed from all costs and expenses (including reasonable
attorneys’ fees and court costs) arising from actual or alleged: (y) Act or
omission constituting gross negligence or willful misconduct, committed by
Licensee; (z) Failure by Licensee to comply with applicable governmental laws
and regulations. If a claim covered under this Section 10 appears likely or is
made, the party against whom the claim is made will promptly provide the other
party with notice of such claim.  An indemnifying party under this Section 10
shall have the right to control defense of a claim as to which it has agreed is
covered under this Section 10, subject to participation rights of the
indemnified party at such party's expense.  An indemnifying party may settle any
such claim subject to consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed.


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 (vitamedmd) [vitamedmd.jpg]
A Division of TherapeuticsMD
   951 Broken Sound Parkway NW, Suite 320 | Boca Ratom, FL 33487  

 
11.          Equitable Relief.  The parties acknowledge that monetary damages
will not be an adequate remedy if a party breaches its obligations with respect
to proprietary rights or confidentiality under this Agreement, and such breach
will result in irreparable harm.  The parties therefore agree that, in the event
of any such breach, the non-breaching party shall be entitled to appropriate
mandatory or prohibitory injunctive relief against the breaching party, in
addition to any other remedies at law, in equity or under the Agreement.


12.          Force Majeure.  A party shall be relieved from an obligation (other
than the obligation to make payments or an obligation relating to proprietary
rights or confidentiality), while a cause, outside of its reasonable control,
and that it cannot reasonably avoid, prevents the performance of such
obligation.


13.          General.


(a)          The parties are independent contractors with respect to all matters
arising under the Agreement.  Nothing in the Agreement shall be deemed to
establish an agency partnership, joint venture, association or employment
relationship between the parties.


(b)          No waiver of any part of the Agreement shall be effective unless
made in writing by the waiving party.  No waiver of any breach of the Agreement
shall constitute a waiver of any other breach of the same, or any other
provision, of the Agreement.


(c)          All provisions of this Agreement and any information exchanged by
the parties that is identified as confidential or proprietary shall be
considered confidential to the disclosing party and shall not be disclosed by
the receiving party to any third party unless allowed by law or the disclosing
party.


(d)          The Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior oral and
written understandings, arrangements and agreements between the parties relating
to such subject matter.  Headings are included in the Agreement for convenience
only and shall not affect the meaning or construction of the Agreement’s
provisions.


(e)          The Agreement shall inure to the benefit of, and be binding upon
the parties, their successors and permitted assigns.


(f)          If any provision of the Agreement is held to be unenforceable, all
remaining provisions shall remain in full force and effect.


(g)          Except as provided under the Agreement, party shall not directly or
indirectly solicit or offer employment to, or directly or indirectly accept
services, by an employee or contractor of the other party, during the term of
the Agreement and for one (1) year thereafter, without the prior written consent
of the other party.  For purposes of the Agreement, use of general employment
advertising and independent employment agencies, if not directed at one or more
of the other party's employees, shall not constitute solicitation.


 
 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 (vitamedmd) [vitamedmd.jpg]
A Division of TherapeuticsMD
   951 Broken Sound Parkway NW, Suite 320 | Boca Ratom, FL 33487  

 
(h)          Each party shall maintain all commercially reasonable and adequate
insurance protection covering its respective activities and responsibilities
hereunder, including coverage for statutory workers’ compensation, comprehensive
general liability for bodily injury and tangible property damage, as well as
adequate coverage for vehicles.


(i)          Enforcement.  The Agreement shall be governed by and construed in
accordance with the law of the State of Florida, applied without regard to its
law of conflicts.  Each party hereby submits to the jurisdiction of the state
and federal courts located in Palm Beach County, Florida for the purposes of
settling all claims raised in connection with this Agreement.


IN WITNESS WHEREOF, the parties have caused this Software License Agreement to
be executed by their duly authorized representatives as of the Effective Date.
 
 
vitaMedMD
  Licensee:   Pernix Therapeutics, LLC                                
By:
/s/ Robert G. Finizio  
By: 
  /s/ Cooper Collins                  
Name:
Robert G. Finizio
  Name:
Cooper Collins
                 
Title:
Chief Executive Officer  
Title:
President/CEO                  

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 (vitamedmd) [vitamedmd.jpg]
A Division of TherapeuticsMD
   951 Broken Sound Parkway NW, Suite 320 | Boca Ratom, FL 33487  

 


Exhibit A




1)           Software:


VitaMedMD’s patent pending OPERATM system (Ongoing Physician, Payor and Patient
Evaluation Reporting and Analysis) which continuously gathers and correlates
essential data on patients, usage patterns, compliance, therapeutic impact and
product and service satisfaction.  OPERA is also a tool for delivering education
to patients and health care providers while creating an opportunity for
healthcare providers to earn a “fee for service, " as well as leverage the data
to improve compliance in order to reduce risk and the cost of claims.


2)           Territory:          United States of America


3)           Exclusivity Terms of License:   For a term of 5 years use of the
Software will be exclusive to the Licensee in the field of Pediatric
Medicine.  Use in other fields or professions is forbidden, however the use in
Pediatric field is exclusive to the Licensee this term.  Other fields can be
added to this License with the written consent of VitaMedMD.


4)           VitaMedMD will make a good faith effort to share market data with
Licensee that is relevant to Pediatrics in accordance with HIPPA.


5)           Quote Below
 
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 (vitamedmd) [vitamedmd.jpg]
A Division of TherapeuticsMD
   951 Broken Sound Parkway NW, Suite 320 | Boca Ratom, FL 33487  

 



To:
 
Pernix Therapeutics Holdings, Inc.
             
3/22/2011
     
33219 Forest West Dr
                     
Magnolia, TX 77354
                                         
Quantity
 
Product
 
Monthly List Price
   
Discount
   
Monthly Total
    1  
 Provider (1-15,000) OPERA Application Software Service **
  $ 45,000.00       69 %   $ 13,950.00     1  
Unlimited Consumer OPERA Application Software Service**
  $ 15,000.00       70 %   $ 4,500.00     1  
Support and Maintenance *
  $ 5,000.00       35 %   $ 3,250.00                                            
                                       
Monthly Total
    $ 21,700.00        
All quotes are valid for 30 days from date issued
                             
* Installation quoted separately
                             
** 60 month term
                       



 

--------------------------------------------------------------------------------